Citation Nr: 9932860	
Decision Date: 11/22/99    Archive Date: 12/01/99

DOCKET NO.  98-15 893A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
right knee.

2.  Entitlement to service connection for hypertension.

3.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for entitlement to service 
connection for residuals of a right ankle fracture.

4. Whether new and material evidence has been submitted to 
reopen the veteran's claim for entitlement to service 
connection for periodontal disease.

5.  Entitlement to an increased rating for panic disorder 
with agoraphobia, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and P.S.


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to October 
1987.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 1997 rating decision of the 
Albuquerque, New Mexico, Department of Veterans Affairs (VA) 
Regional Office (RO).  

A hearing was held in June 1999 before member of the Board 
sitting at the RO.

Issue No. 5 will be addressed in the remand portion of the 
Decision.


FINDINGS OF FACT

1.  The veteran has not provided competent medical evidence 
demonstrating that arthritis of the right knee is due to 
injuries or disease incurred in, or aggravated by, active 
service.

2.  Hypertension is not currently objectively demonstrated.

3.  The veteran's claim for service connection for 
hypertension is not accompanied by any competent medical 
evidence to support that claim.

4.  The veteran's claims for service connection for 
hypertension and right knee arthritis are not plausible.

5.  The RO denied the veteran's claim for service connection 
for periodontal disease by rating action in April 1988 and 
denied his claim for entitlement to service connection for 
residuals of a fracture of the right ankle by rating action 
in March 1994.

6.  The evidence added to the record since the April 1988 and 
March 1994 rating actions does not bear directly and 
substantially upon the issues at hand, because it is 
duplicative or cumulative, and by itself or in connection 
with the evidence previously of record is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim.


CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of well-grounded 
claims for service connection for arthritis of the right knee 
and hypertension. 38 U.S.C.A. § 5107(a) (West 1991).

2.  Evidence received since the final April 1988 rating 
decision denying service connection for periodontal disease 
and the March 1994 rating decision denying service connection 
for residuals of a right ankle fracture is not new and 
material, and the claims for service connection are not 
reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 1991); 38 
C.F.R. §§ 3.104(a), 3.156, 20.302, 20.1103 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Entitlement to service connection for 
arthritis of the right knee and for 
hypertension.

The threshold question to be answered in this case is whether 
the appellant has presented evidence of well-grounded claims; 
that is, ones which are plausible.  If he has not presented 
well-grounded claims, his appeal must fail, and there is no 
duty to assist him further in the development of his claims 
because such additional development would be futile.  38 
U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  As will be explained below, the Board finds that his 
claims are not well-grounded.

The service medical records are completely negative for 
complaints, findings or diagnoses regarding the right knee 
during service.  Those records do show that the veteran was 
treated for an injury to the left knee but that he made no 
complaints regarding the right knee.

The service medical records also show that the veteran was 
treated for hyperventilation secondary to stress in August 
1978.  His blood pressure was recorded as 136/88.  In March 
1981, the veteran was seen for complaints of severe headaches 
with photophobia.  Blood pressure was 152/100.  The 
assessment was migraine cephalalgia.  He was seen again 
several days later with complaints of dizziness, vomiting and 
headache.  It was noted that he had increased systolic blood 
pressure on emergency room visits.  Blood pressure was 
152/76.  The assessment was tension headache, possible acute 
migraine.  An April 1981 record shows blood pressure was 
142/98 and the assessment was headache, possibly due to 
hyperventilation and tension.  An April 1981 outpatient 
record shows that the veteran was seen for blood pressure 
evaluation.  It was noted that he complained of sudden 
episodes of spinning sensation, nausea and left sided 
headaches.  Blood pressure was 140/90.  The impression was 
migraine or vascular headache.  In May 1981, the veteran seen 
to discuss blood pressure problem.  He indicated that he 
needed a waiver for aerobics and felt that he couldn't run 
with migraine and borderline hypertension.  Blood pressure 
was 132/84.  The examiner indicated that blood pressure was 
"ok" and the impression was migraine headache.  A May 1981 
Physical Profile Serial Report noted defects of migraine 
headaches and borderline hypertension and restricted the 
veteran from performing aerobics.  In September 1981, the 
veteran was seen for complaints of chest pain and difficulty 
breathing.  Blood pressure was 144/88.  The assessment was 
hyperventilation syndrome vs. coronary artery disease 
(doubt).  In October 1981, the veteran was seen for follow-up 
and it was indicated that a stress test was normal.  Blood 
pressure was 98/72 and the impression was hyperventilation 
syndrome.  The veteran was seen for complaints of chest pain 
in November 1981 and on follow-up in January 1982, the 
impression was hyperventilation syndrome.  An April 1982 
mental health consultation report shows a history of 
hyperventilation syndrome with claustrophobia, neck pain and 
tension.  The veteran was interviewed and the impression was 
chronic mild anxiety.  A December 1982 Dental Patient Medical 
History form shows that the veteran reported that he had been 
treated for hypertension  during the past year and that he 
was presently taking three medications for hypertension.  On 
examination in July 1983, the veteran reported a history of 
hypertension and nervousness in 1982, secondary to work 
related stress which was treated on an outpatient basis with 
relaxation therapy, unresolved.  Blood pressure was 114/78.  
The clinical evaluation of the heart was normal and the only 
defects noted were dental caries and defective vision.  On 
separation examination in May 1987, the veteran reported a 
history of hypertension since 1978, manifested by shortness 
of breath, pain and pressure in the chest and palpitations of 
the heart.  He reported that it was treated with stress 
management class and nitroglycerin for heart and problems.  
On examination, blood pressure was 108/92.  Clinical 
evaluation of the heart was normal.  The only defect noted 
was bilateral defective vision.  

On VA examination in January 1988, the veteran reported that 
he injured the left knee during service in March 1987.  He 
made no complaints regarding the right knee.

A September 1995 Holloman Air Force Base Hospital outpatient 
record shows blood pressure was 129/78.  The assessment was 
questionable hypertension and the examiner noted that it was 
doubted given the chart review.  The veteran was seen 
subsequently in September 1995 for follow-up and blood 
pressure checks.  Blood pressure readings were 134/83 and 
117/71.  An assessment of questionable increased blood 
pressure was noted.  

A September 1997 report of x-rays of both knees noted minimal 
osteoarthritic changes bilaterally and no other significant 
findings.  The radiological impression was minimal bilateral 
osteoarthritis.

A February 1997 VA outpatient record shows that the veteran 
reported a history of hypertension.

On VA orthopedic examination in September 1997, the veteran 
reported that in 1987, he struck his knees when he slipped 
while departing from a military bus.  He reported 
intermittent knee pain since that time.  The examiner 
indicated that x-rays of the right knee showed bones of 
normal contour and texture.  There was mild narrowing of the 
tibiofemoral joint space in the medial and lateral 
compartments.  The diagnoses included arthralgia, right knee, 
manifested by complaints of knee pain and limitation of knee 
flexion.

In June 1999, the veteran testified that he injured both 
knees when he fell off a bus during service in 1987.  He 
indicated that he went to the hospital and was treated and 
released.  He also indicated that he had 90 days of physical 
therapy following the injury.  He testified that following 
discharge from service, he treated the right knee at home 
with ice, therapy and ointments.  He indicated that he first 
sought treatment for the right knee about two or three years 
after discharge.  P.S., a friend, testified that he noticed 
that the veteran was limping in about 1974 while they were 
serving together in Vietnam.  He testified that the veteran 
told him that he injured himself when he fell into a ditch.  
He indicated that he had not witnessed the injury to the 
right knee.  

The veteran also testified that he was told he had 
hypertension in 1985 or 1986.  He indicated that he was being 
treated at a mental health clinic for passing out at work and 
severe headaches and at that time he was told he had 
hypertension.  He testified that it was treated with an 
exercise program and antidepressant medication.  He indicated 
that the hypertension was causing problems with 
claustrophobia, including cold sweats, dizziness and had 
caused him to pass out.  He testified that the hypertension 
was brought under control with the exercise program and that 
currently he does not have hypertension.  He testified that a 
panic or anxiety attack will cause increased blood pressure. 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1110, § 1131 (West 1991); 38 C.F.R. §§ 
3.303, 3.304 (1999).  Where the veteran served 90 days or 
more during a period of war or after December 31, 1946 and 
cardiovascular-renal disease, including hypertension, or 
arthritis becomes manifest to a degree of 10 percent within 1 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 
(1999).  With chronic disease shown as such in service or 
within the presumptive period so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
abnormality of heart action or heart sounds or any 
manifestation of joint pain in service will permit service 
connection of disease of the heart or arthritis first shown 
as a clear-cut clinical entity at some later date.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the disease identity is established, there is no requirement 
of evidentiary showing of continuity.  Continuity of 
symptomatology is required only where the condition noted 
during service or in the presumptive period is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303(b) (1999).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d) (1999).

In Savage v. Gober, 10 Vet. App. 488 (1997), the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter the Court) held that the chronicity 
provision of 38 C.F.R. § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service or during an applicable 
presumption period and still has such a condition.  Such 
evidence must be medical unless it relates to a condition as 
to which, under the Court's case law, lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be well grounded or reopened on the basis of 
§ 3.303(b) if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology.

A claimant for VA benefits is charged by law with the initial 
burden of presenting evidence of a well-grounded claim. 38 
U.S.C.A. § 5107(a) (West 1991).  This threshold requirement 
is critical since the duty to assist a veteran with the 
development of facts does not arise until the veteran has 
presented evidence of a well-grounded claim.  Epps v. Gober, 
126 F.3d 1464 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 
498, 505 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 
1996).

A well-grounded claim has been defined by the Court as "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation."  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  Where the determinative issue involves a 
question of medical causation or diagnosis, medical evidence 
to the effect the claim is "plausible" or "possible" is 
required.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
A claimant cannot meet this burden merely by presenting lay 
testimony because lay persons are not competent to offer such 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Consequently, lay assertions concerning medical 
diagnosis or causation cannot constitute evidence to render a 
claim well-grounded under § 5107(a).  Grottveit v. Brown, 5 
Vet. App. 91, 92-93 (1993).  

According to the Court in Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), a well-grounded claim of service connection 
requires competent evidence of the following: i) current 
disability (through medical diagnosis); ii) incurrence or 
aggravation of a disease or injury in service (through lay or 
medical evidence) and; iii) a nexus between the inservice 
injury or disease and the current disability (through medical 
evidence).  Moreover, the truthfulness of evidence offered by 
the veteran and his representative is presumed in determining 
whether a claim is well grounded.  King v. Brown, 5 Vet. App. 
19, 21 (1993).  

After a full review of the record, the Board concludes that 
the veteran's claim for service connection for hypertension 
is not well-grounded.  The service medical records show that 
the veteran was treated for hyperventilation syndrome with 
findings of increased blood pressure.  Those records also 
show that the veteran reported a history of hypertension.  
The records show that the veteran was evaluated in May 1981 
for reported hypertension and the examiner concluded that 
blood pressure was "ok".  The only noted impression was 
migraine headache.  While the May 1981 Physical Profile 
Serial Report noted borderline hypertension, there is no 
diagnosis in the corresponding clinical records to support 
that finding.  In December 1982, the veteran reported that he 
had been treated for hypertension in the context of a dental 
history form.  His reported history of hypertension is not 
supported by the clinical records.  Additionally, the 
postservice medical records do not show competent medical 
evidence of a current diagnosis of hypertension.  In Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992), the Court noted 
that, "Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability...In the absence of proof of a 
present disability there can be no valid claim."  In the 
absence of a diagnosis of hypertension during the veteran's 
active service or currently, the Board concludes that the 
veteran has not met the initial burden of presenting evidence 
of a well-grounded claim imposed by 38 U.S.C.A. § 5107(a).

The Board further concludes, following a full review of the 
record, that the veteran's claim for entitlement to service 
connection for arthritis of the right knee is not well-
grounded.  The service medical records fail to show any 
evidence that the veteran suffered an injury to the right 
knee during active service.  There is no evidence of 
arthritis of the right knee during active service or for many 
years after service.  The September 1997 x-ray report noted 
the presence of minimal osteoarthritis of both knees, which 
minimally supports a finding of a current diagnosis of right 
knee arthritis.  There is no competent medical evidence, 
however, of a nexus between the veteran's active service and 
any currently found right knee arthritis.  Based upon the 
evidence of record, the Board finds that competent medical 
evidence has not been submitted which demonstrates the 
veteran's arthritis of the right knee is due to any injury 
incurred in active service.  Therefore, the third prong of 
Caluza has not been met.  The Board notes that the earliest 
competent medical report of right knee arthritis was in 
September 1997, almost 10 years after the veteran's discharge 
from active service. Therefore, a presumption of service 
connection is not warranted for this disorder.  See 38 
U.S.C.A. § 1112(a)(1); 38 C.F.R. § 3.309(a).

The only evidence linking the contended hypertension and 
right knee arthritis to service consists of the contentions 
of the veteran.  However, lay evidence is inadequate to 
establish the medical nexus required by Caluza.  The Court 
has held that lay persons are competent to testify as to what 
they actually observed and what is within the realm of their 
personal knowledge.  Layno v. Brown, 6 Vet. App. 465 (1994).  
However, the Court has also held that lay testimony is not 
competent to prove a matter requiring medical expertise.  
Grottveit v. Brown, 5. Vet. App. 91 (1993).  The veteran is 
not medically trained and is not competent to testify as to 
the existence or etiology of the contended disabilities.  
Consequently, the veteran has not met the initial burden 
under 38 U.S.C.A. § 5107(a) as the lay evidence submitted 
does not cross the threshold of mere allegation.  Thus, the 
claims are not well-grounded as they lack plausibility.

The Board further finds that the RO has advised the veteran 
of the evidence necessary to establish a well-grounded claim, 
and that the veteran has not indicated the existence of any 
additional evidence that would well ground these claims. 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps v. 
Brown, 9 Vet. App. 341, 344 (1996), aff'd sub nom Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).


Whether new and material evidence has 
been submitted to reopen claims for 
entitlement to service connection for 
residuals of a right ankle fracture and 
periodontal disease.

The veteran seeks to reopen his claims for entitlement to 
service connection for residuals of a right ankle fracture, 
which was denied by rating action in April 1988 and for 
periodontal disease which was denied by rating action in 
March 1994.  The evidence that was of record at the time of 
each rating action may be summarized.

The service medical records that the veteran was treated for 
periodontal problems due to plaque during active service.  
The service medical records also show that the veteran 
complained of left ankle pain and swelling in March 1974 and 
the impression was left ankle strain.  He was seen for 
recurrent cellulitis of the left ankle in June 1978 and it 
was found to have resolved on examination in July 1978.  He 
was treated for ulcers on both ankles in June 1979.  He was 
treated for a fungal infection of the left ankle in June 
1983.  The service medical records are negative for 
complaints, findings or diagnoses related to the right ankle.  
On examination in May 1987, the veteran reported that he had 
a broken right ankle in 1968.  Clinical evaluation of the 
feet and lower extremities was normal.  No defect of the 
right ankle was noted.

The postservice evidence includes the report of VA 
examination in January 1988, which showed no complaints, 
findings or diagnoses regarding the right ankle. 

On VA examination in February 1988, the veteran reported 
treatment for periodontal disease since 1973.  The diagnosis 
was moderate periodontal disease with localized gingival 
inflammation.

By rating action in April 1988, the RO denied entitlement to 
service connection for periodontal disease with gingival 
inflammation on the basis of the evidence of record which 
showed that the veteran's dental condition is not a 
compensable disease entity.

An April 1993 Alamogordo Chiropractic Office report is 
negative for complaints, finding or diagnoses regarding the 
right ankle.

Received in September 1993 are Holloman Air Force Base 
Hospital records dated from December 1988 to October 1992 
which show that on examination in April 1991, the veteran 
reported that he injured the right ankle when he was pushed 
off a bus in 1970.  Examination revealed some swelling of the 
lateral aspect of the right ankle.  X-rays of the right ankle 
showed spurring anterior medially and laterally, but no 
significant loss of joint space with moderate irregularity of 
the bone.  The impression included degenerative arthritis of 
the right ankle with chronic swelling.

By rating action in March 1994, the RO denied the veteran's 
claim for entitlement to service connection for a right ankle 
condition as it was not shown that the veteran suffered an 
ankle fracture in service.  

The April 1988 and the March 1994 decisions of the RO are 
final.  An unappealed determination by the RO is final, and, 
except under limited circumstances not applicable here, is 
not subject to revision on the same factual basis, unless a 
notice of disagreement (NOD) is filed within one year from 
the date of notification of the RO determination.  38 
U.S.C.A. § 7105(b)(1) (West 1991); 38 C.F.R. §§ 3.104(a), 
20.302, 20.1103 (1999).  A prior final determination may be 
reopened upon the submission of new and material evidence. 38 
U.S.C.A. § 5108, 7105(c) (West 1991); see also Person v. 
Brown, 5 Vet. App. 449, 450 (1993) (failure to appeal an RO 
decision within the one-year period renders the decision 
final).  In order to reopen his claims, the veteran must 
present or secure new and material evidence with respect to 
the claim which has been disallowed.  New and material 
evidence means evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999).

In Manio v. Derwinski, 1 Vet. App. 140 (1991), the Court set 
forth a two step analysis to be applied when a claimant seeks 
to reopen a claim.  Initially, the Board must determine 
whether the claimant has submitted new and material evidence, 
and if so, the case will be considered reopened, and the 
claim must be evaluated in light of all the evidence, both 
old and new.  New evidence means more than evidence which was 
not previously physically of record.  To be probative, the 
new evidence must tend to prove the merits of the claim as to 
each essential element that was a specified basis for that 
last final disallowance of the claim.  Evans v. Brown, 9 Vet. 
App. 273 (1996).  The Court has stated that for purposes of 
determining whether a claimant has submitted new and material 
evidence only, the credibility of the evidence is to be 
presumed. Once the evidence is found to be new and material 
and the claim is reopened, the presumption that it is 
credible and entitled to full weight no longer applies.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Moreover, 
the Board, as well as the veteran must point to a medical 
basis other than an unsubstantiated opinion to reopen a claim 
under 38 U.S.C.A. § 5108 (West 1991).  Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).

The Board notes that in a recent decision of the United 
States Court of Appeals for the Federal Circuit, that Court 
overruled the test adopted by the Court of Veterans Appeals 
as set forth in Colvin v. Derwinski, 1 Vet. App. 171 (1991) 
for the determination of materiality of new evidence for 
purposes of reopening claims for the award of veterans' 
benefits.  It was held that on remand, the Court must 
consider whether the new evidence submitted is material as 
defined by 38 C.F.R. § 3.156(a).  See Hodge v. West, 98-7010 
(Fed. Cir. September 16, 1998).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court held 
that the two-step process set out in Manio v. Derwinski, 1 
Vet. App. 140, 145 (1991), for reopening claims became a 
three-step process under the Federal Circuit's holding in 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The Board 
must first determine whether new and material evidence has 
been presented under 38 C.F.R. §  3.156(a), i.e., the new 
evidence bears directly and substantially on the specific 
matter, and is so significant that it must be considered to 
fairly decide the merits of the claim; second, if new and 
material evidence has been presented, immediately upon 
reopening the Board must determine whether, based upon all 
the evidence and presuming its credibility, the claim as 
reopened is well-grounded pursuant to 38 U.S.C. § 5107(a); 
and third, if the claim is well-grounded, the Board may 
evaluate the merits after ensuring the duty to assist under 
38 U.S.C. § 5107(b) has been fulfilled.  See Elkins v. West, 
12 Vet. App. 209 (1999); Winters v. West, 12 Vet. App. 203 
(1999); Justus v. Principi, 3 Vet. App. 510 (1992).

The evidence submitted since the RO's March 1994 decision 
includes the outpatient treatment records of Holloman Air 
Force Base Hospital dated from July 1987 to October 1997.  
Those records include a July 1997 report of x-ray of the 
right ankle which was normal.  Those records are negative for 
evidence regarding a dental condition.

The records also include private outpatient records dated 
from September 1991 to December 1997.  A December 1997 
statement of Dale E. Jones, D.D.S., indicates that the 
veteran was diagnosed with moderate periodontal disease in 
August 1995.  It was indicated that he was receiving perio-
maintenance every three months.  

VA outpatient records dated from June 1996 to July 1998 do 
not include any new evidence regarding right ankle or dental 
conditions.

The record contains March and July 1997 statements of David 
M. Suhrbier, D.O., William Beaumont Medical Center.  Those 
statement do not address either the right ankle or dental 
conditions.

An October 1997 statement of P.S. indicates that he served 
with the veteran in the Philippines from 1969 to 1971 and 
again in 1972.  He indicated that he recalled that the 
veteran told him that he had badly injured his right ankle 
during service in Vietnam.  

A January 1998 statement of C.L. indicates that he served 
with the veteran in Vietnam in 1969.  He indicated that he 
observed that the veteran's right foot was bandaged and that 
the veteran told him that he had torn the ligaments in his 
ankle after falling in a deep trench.  

In a September 1997 statement, the veteran indicated that he 
injured the right ankle when running from enemy artillery in 
July 1970.  He asserted that there was no medical history due 
to the records being lost when military bases were 
deactivated in haste.  The veteran submitted a statement in 
January 1998, indicating that during service in Vietnam he 
injured himself during an attack on the base.  In October 
1998, the veteran submitted a statement detailing medical 
treatment.  

October and November 1998 VA examination reports do not 
include any evidence regarding right ankle or dental 
conditions.

The veteran testified at a hearing in June 1999.  He 
testified that he fractured the right ankle in 1969 or 1970 
while stationed in Vietnam.  He indicated that the base was 
attacked by mortar fire and he ran and hit a ditch, 
fracturing the right ankle.  He testified that the right 
ankle was iced and wrapped in a bandage.  He indicated that 
the muscles and tendon were strained and that the fracture 
was a "miniature crack."  He testified that during service 
he received treatment for the ankle consisting of ice, an 
ankle brace and high top shoes.  He indicated that after 
service he continued to have problems with his right ankle 
which he treated at home.  He also testified that during 
service he developed periodontal disease which he attributed 
to lack of dental hygiene due to long hours of work.  He 
indicated that it is now under control with regular dental 
treatment.  

After a full review of the record, the Board concludes that 
new and material evidence has not been presented to reopen 
the veteran's claim for entitlement to service connection for 
periodontal disease.  The additional evidence submitted since 
the April 1988 rating action merely shows that the veteran 
was treated for periodontal disease following service.  He 
testified that he was treated for periodontal disease in 
service and following service.  VA Regulations provide that 
treatable carious teeth, replaceable missing teeth, dental 
and alveolar abscesses, periodontal disease (pyorrhea), and 
Vincent's stomatitis will be considered service connected 
solely for the purpose of establishing eligibility for 
outpatient dental treatment as provided in § 17.161.  38 
C.F.R. §3.381 (1999).  The additional evidence submitted 
since the April 1988 rating decision shows only evidence 
related to periodontal disease for which he is not entitled 
to service connection.  This evidence is merely cumulative as 
it shows what was previously known, that the veteran was 
treated for periodontal disease in service.  Consequently, 
new and material evidence has not been presented to reopen 
the veteran's claim of service connection for periodontal 
disease. 

The Board now turns to the issue pertaining to the contended 
right ankle fracture.  Having reviewed the entire record, the 
Board finds that new and material evidence has not been 
presented to reopen the veteran's claim for entitlement to 
service connection for a right ankle disability.  The 
additional evidence added to the record since the March 1994 
RO rating decision does not show that the veteran sustained a 
fracture of the right ankle during service.  As such, this 
evidence is not new and material.  To the extent that the 
evidence pertains to unrelated disabilities, it is 
immaterial.  The additional evidence, including the July 1997 
report of x-ray showing a normal right ankle is not new and 
material because it does not contain evidence of a fracture 
of the right ankle in service.  The veteran has testified 
that he fractured his right ankle during active service and 
he has submitted lay statements from service comrades who 
indicate that they were told that he injured the right ankle 
in service.  This evidence is not new and material because it 
encompasses his contentions regarding the injury that were 
previously considered by the RO at the time of the March 1994 
rating action.  Further, even accepting the credibility of 
the veteran's testimony and lay statements of record that he 
sustained a right ankle fracture in service, there is no 
medical evidence that the veteran sustained such an injury in 
service, nor evidence of a currently demonstrated right ankle 
disability.  Consequently, new and material evidence has not 
been presented to reopen the veteran's claim of service 
connection for a right ankle fracture. 

In this case, in the December 1997 rating action and the 
September 1998 Statement of the Case, the RO provided the 
appellant with the provisions of 38 C.F.R. § 3.156(a) and 
paraphrased the Colvin definition of new and material 
evidence, indicating that there was no reasonable possibility 
that the additional evidence submitted in support of the 
claim could change the outcome.  The RO found that the 
evidence was essentially duplicative of evidence previously 
of record and thus was merely cumulative.  Because the RO 
found that the actual evidence submitted by the veteran was 
not new evidence, the decision by the Federal Circuit in 
Hodge overturning the Colvin standard is not implicated in 
this matter.  The decision in Hodge, supra, overruled this 
Colvin analysis with respect to the materiality component of 
"new and material" evidence.  To reopen a claim, however, the 
evidence submitted must still be more than "cumulative" or 
"redundant." 38 C.F.R. § 3.156(a); Hicks v. West, 12 Vet. 
App. 86 (1998), Evans v. Brown, 9 Vet. App. 273, 283 (1996).


ORDER

Entitlement to service connection for arthritis of the right 
knee and hypertension is denied.

New and material evidence not having been submitted, the 
claims of entitlement to service connection for periodontal 
disease and residuals of a fracture of the right ankle are 
not reopened.



REMAND

The veteran seeks an increased rating for service connection 
panic disorder, currently evaluated as 10 percent disabling.  
The most recent VA examination was conducted in October 1997.  
At that time, the veteran reported that he experienced panic 
attacks two to three times per month.  He also reported 
episodes of claustrophobia.  The assessment was panic 
disorder with agoraphobia.  The examiner indicated that the 
Global Assessment of Functioning Scale score was 65.

More recently, in June 1999, the veteran testified that he 
suffered from panic attacks two to three times per week.  He 
indicated that these attacks occur during meetings, classes 
and church.  He testified that he either passes out or has 
uncontrollable vomiting.  He indicated that he takes anti-
depressant medication that helps to control panic attacks.  
He also indicated that he was not receiving ongoing VA 
treatment for his psychiatric disorder.

The Board finds that the current evidence of record is 
insufficient to properly evaluate the veteran's claim.  The 
last psychiatric examination was in 1997 and, since then, the 
veteran has testified that his panic attacks have increased 
from two to three times a month to two to three times per 
week.

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  A claim 
for an increased evaluation is well grounded if the claimant 
asserts that a condition for which service connection has been 
granted has worsened.  Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992).  A finding of a well-grounded claim invokes 
VA's duty to assist the veteran in the development of facts 
pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 
C.F.R. § 3.103(a) (1996).  The Court has held that fulfillment 
of the statutory duty to assist includes conducting a thorough 
and contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one.  Green v. Derwinski, 1 Vet. App. 121 (1991).  The RO 
should obtain any current VA or private medical records 
pertaining to treatment of the service connected psychiatric 
disorder.  Thereafter, the veteran should be afforded a VA 
psychiatric examination for the purpose of determining the 
current level of the disorder.

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.

Under the circumstances of this case, the Board finds that 
additional development is required.  Accordingly, the case is 
REMANDED to the RO for the following:  

1.  The RO should contact the veteran and 
request him to furnish the names and 
addresses of all health care providers 
from whom he has received treatment for 
service connected panic disorder.  Where 
appropriate, consent forms for the 
release to the VA of any private medical 
records should be obtained from the 
veteran.  Thereafter, the RO should 
obtain copies of all identified treatment 
records of the veteran which are not 
currently in the file, including both 
private and VA records and associate them 
with the claims folder.  Even if the 
veteran does not respond to the foregoing 
inquiry the RO should obtain all VA 
treatment records of the veteran which 
are not currently in the file and add 
them to the file. If the records are not 
received the RO should inform the 
appellant and tell him that he can 
procure them.

2.  After the above mentioned records 
have been requested or obtained, the 
veteran should be afforded a special VA 
psychiatric examination to determine the 
nature and extent of his panic disorder.  
Such tests as the examiner deems 
necessary should be performed.  The 
claims folder must be made available to, 
and reviewed by, the examining physician 
prior to the examination so that 
pertinent aspects of the veteran's 
medical history may be reviewed.  The 
examiner should specifically state 
whether he/she had the claims folder.  
The examiner should comment upon the 
effects of the veteran's service 
connected disability on ordinary activity 
and on how the disability impairs him 
functionally.  The RO should provide the 
examiner with the criteria set forth in 
Diagnostic Code 9412 and request that the 
examiner set forth all pertinent findings 
on examination in relationship to the 
Diagnostic Code criteria.  The examiner 
should provide an assessment of the 
veteran's social and occupational 
functioning and should assign a Global 
Assessment of Functioning score, along 
with an explanation of what that score 
represents. The examiner should state the 
rationale for any opinions or assessments 
made. 

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all test reports, special studies 
or opinions requested, appropriate 
corrective action is to be implemented.

4.  When the above developments have been 
completed, the case should be reviewed by 
the RO.  The issue of entitlement to an 
increased rating for panic disorder must 
be readjudicated by the RO.  If the 
decision remains adverse to the 
appellant, he and his representative 
should be afforded a supplemental 
statement of the case and afforded the 
requisite opportunity to respond.

Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration.  The veteran need take no action until he 
is further informed, but he may furnish additional 
evidence and argument while the case is in remand status.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
inference should be drawn regarding the final disposition 
of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals






